United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               _____________

                               No. 99-2477EA
                               _____________

Len Edwin Davis,                       *
                                       *
             Appellee,                 *
                                       *
      v.                               *
                                       *
Larry Norris, Director, Arkansas       *
Department of Correction; G. David     *   On Appeal from the United
Guntharp, Assistant Director, Arkansas *   States District Court
Department of Correction; Greg         *   for the Eastern District
Harmon, Warden, Tucker Maximum         *   of Arkansas.
Security Unit,                         *
                                       *   [To Be Published]
             Appellants,               *
                                       *
John Blankenship, Disciplinary Judge, *
Arkansas Department of Correction;     *
Carla Slayden, Supervisor of Records, *
Tucker Maximum Security Unit,          *
Arkansas Department of Correction,     *
                                       *
             Defendants.               *

                                 ___________

                        Submitted: April 24, 2001
                            Filed: May 10, 2001
                                ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                                     ___________

PER CURIAM.

        In this interlocutory appeal, Arkansas Department of Correction (ADC) Director
Larry Norris, ADC Assistant Director G. David Guntharp, and Tucker Maximum
Security Unit Warden Greg Harmon appeal the District Court’s1 denial of their motion
for summary judgment based on qualified immunity in federal inmate Len Edwin
Davis’s 42 U.S.C. § 1983 action against them. Davis alleged that an ADC photograph
policy limiting to five the number of personal photographs inmates may retain in their
cells infringed on his First Amendment rights. We affirm.

       We review denials of summary judgment based on qualified immunity only when
the issue presented is whether the facts alleged support a claim that defendants violated
clearly established law. See Pace v. City of Des Moines, 201 F.3d 1050, 1052 (8th
Cir. 2000). We will reverse the denial of summary judgment if the evidence, viewed
most favorably to the nonmoving party, shows there is no genuine issue of material fact
and the moving party is entitled to judgment as a matter of law. See id.

       Prisoners’ First Amendment rights encompass the right to be free from certain
interference with mail correspondence, which in this instance includes photographs.
See Turner v. Safley, 482 U.S. 78, 89-91 (1987); Griffin v. Lombardi, 946 F.2d 604,
607 (8th Cir. 1991). Prisoners’ First Amendment rights may be circumscribed if
legitimate penological objectives outweigh preservation of their rights. See O’Lone v.
Estate of Shabazz, 482 U.S. 342, 349 (1987). Here, defendants are entitled to qualified
immunity if they reasonably believed that their implementation of the photograph policy
did not violate Davis’s First Amendment rights. See Griffin, 946 F.2d at 607.
Although defendants asserted that the policy was reasonably related to the interest of

      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
                                           -2-
security, we agree with the District Court that it was impossible to determine on this
record whether the policy advanced this interest. Defendants did not submit to the
Court either a copy of the policy or any evidence supporting their argument, and Davis
contested the validity of the purported security interest by claiming the policy was
enacted in retaliation for inmates’ filing claims about their lost photographs. A genuine
issue of fact therefore existed as to whether the photograph policy reasonably related
to a legitimate penological objective, precluding summary judgment.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-